Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FREE WRITING PROSPECTUS DATED MARCH 19, 2007 Filed pursuant to Rule 433(d) (For use with Base Prospectus dated December 11, 2006) Registration Statement No. 333-134691 $650,071,000 (APPROXIMATE) INDYMAC ABS, INC. DEPOSITOR Sponsor, Seller and Servicer IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series 2007-H1 Issuing Entity The depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest, you should read the base prospectus in that registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov (File No. 333-134691). Alternatively, the depositor, any underwriter or any dealer participating in the offering will arrange to send you the base prospectus if you request it by calling toll-free 1-800-666-2388, Ext. 9519. This free writing prospectus is not required to contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus is preliminary and is subject to completion or change. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes information contained in any prior free writing prospectus relating to these securities. This free writing prospectus is not an offer to sell or a solicitation of an offer to buy these securities in any state where such offer, solicitation or sale is not permitted. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, asset-backed securities and the asset pools backing them are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated) at any time prior to issuance. As a result, you may commit to purchase securities with characteristics that may change materially, and all or a portion of the securities may not be issued with material characteristics described in these materials. Our obligation to sell securities to you is conditioned on those securities having the material characteristics described in these materials. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities you committed to purchase, and there will be no liability between us as a consequence of the non-delivery. However, unless the class of securities you committed to purchase has been eliminated, we will provide you with revised offering materials and offer you an opportunity to purchase that class, as described in the revised offering materials. $650,071,000 (Approximate) INDYMAC ABS, INC. D EPOSITOR Sponsor, Seller and Servicer IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series 2007-H1 Issuing Entity Home Equity Mortgage Loan Asset-Backed Notes, Series 2007-H1 Distributions payable on the 25th day of each month or, if the 25th day is not a business day, the next business day, beginning in April 2007. The issuing entity will hold a pool of adjustable rate, first lien and second lien revolving home equity line of credit loans. The issuing entity will issue one class of notes that is offered hereby. In addition to the notes, the issuing entity will also issue three classes of certificates that are not offered hereby. The notes will have the following characteristics: Initial Note Principal Initial Interest Summary Interest Note Ratings Amount Rate Rate Formula Principal Type Interest Type Moodys S&P $650,071,000 []% LIBOR plus []% Senior Variable Rate Aaa AAA This balance is approximate, as described in this free writing prospectus. Reflects the initial interest rate as of the first payment date. Subject to the maximum rate, as described in this free writing prospectus under  Description of the Notes Interest Payments . The assets of the issuing entity will primarily consist of a pool of adjustable rate, first lien and second lien revolving home equity line of credit loans. Two REMIC elections will be made with respect to the assets of the issuing entity. The notes offered by this free writing prospectus have the benefit of a financial guaranty insurance policy from the insurer that will guarantee timely payment of interest and the ultimate payment of principal, as described in this free writing prospectus. Consider carefully the risk factors beginning on page 14 in this free writing prospectus and on page 6 in the base prospectus. The notes represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac ABS, Inc., IndyMac Bank, F.S.B., or any of their affiliates. This free writing prospectus may be used to offer and sell the notes only if accompanied by the base prospectus. This free writing prospectus and the base prospectus relate only to the offering of the notes and not to the classes of certificates that will be issued by the issuing entity. Credit enhancement for the notes will consist of:  Excess cash flow and overcollateralization as described in this free writing prospectus under Description of the NotesCredit Enhancement; and  A financial guaranty insurance policy as described in this free writing prospectus under The Insurer and the Policy. Neither the sponsor nor the depositor is or is affiliated with a government agency, instrumentality or government sponsored enterprise. The notes are not bank accounts and are not insured by the FDIC or any other governmental entity. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE SECURITIES OR DETERMINED THAT THIS FREE WRITING PROSPECTUS OR THE BASE PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. On or about March 23, 2007, delivery of the notes offered by this free writing prospectus will be made through the book-entry facilities of The Depository Trust Company, Clearstream Banking Luxembourg and the Euroclear System. See  Description of the NotesGeneral  in this free writing prospectus and  Description of the SecuritiesBook-Entry Securities  in the base prospectus. LEHMAN BROTHERS D EUTSCHE B ANK S ECURITIES I NDY M AC S ECURITIES C ORPORATION T ABLE OF C ONTENTS Page FREE WRITING PROSPECTUS TRANSACTION OVERVIEW 2 SUMMARY 3 The Transaction Parties 3 The Notes 5 The Certificates 5 The HELOCs 6 Cut-off Date 6 Statistical Cut-off Date 6 Closing Date 6 Statistical Information 6 Statistical Calculation HELOC Pool 6 HELOC SUMMARY 7 The Notes 8 Payments on the Notes 8 The Policy 10 Final Scheduled Payment Date 11 Fees and Expenses 11 Servicing Fee 11 Additional Servicing Compensation 11 Rapid Amortization Events 11 Optional Redemption 12 Tax Status 12 ERISA Considerations 12 Legal Investment Considerations 12 Ratings of the Notes 13 RISK FACTORS 14 THE HELOC POOL 22 General 22 HELOC Statistics 22 Representation and Warranties 24 THE ORIGINATOR 26 IndyMac Bank, F.S.B 26 INDYMAC BANK HELOC PROGRAM 26 HELOC Origination 26 Purchases of HELOC Pools 26 HELOC Underwriting and Credit Criteria 27 Asset, Income and Employment Documentation 27 Credit Criteria 28 First Mortgage Requirements 28 Title Insurance 29 Appraisal Requirements 29 Mortgaged Properties 30 Exceptions 30 THE SPONSOR AND SELLER 31 SERVICING OF THE HELOCS 31 The Servicer 31 Card Management Corporation 33 First Data Resources, Inc 34 Delinquency and Loss Experience 34 Servicing Compensation and Payment of Expenses 34 Page Collection of Taxes, Assessments and Similar Items 35 Insurance Coverage 35 Evidence as to Compliance 35 Servicer Default 35 Certain Matters regarding the Servicer 35 Modification of the HELOCS 36 Certain Modifications and Refinancings 36 Limitations on Liability 36 STATIC POOL DATA 37 THE DEPOSITOR 37 THE ISSUING ENTITY 38 THE OWNER TRUSTEE 38 THE INDENTURE TRUSTEE 39 THE INSURER AND THE POLICY 41 The Insurer 41 General 41 Reinsurance 42 Ratings 42 Capitalization 42 Incorporation of Certain Documents by Reference 43 Insurance Regulation 43 The Policy 44 AFFILIATIONS AND RELATED TRANSACTIONS 46 THE MORTGAGE LOAN PURCHASE AGREEMENT AND THE SALE AND SERVICING AGREEMENT 46 General 46 Assignment and Pledge of HELOCs 46 Event of Servicer Termination; Rights Upon Event of Servicer Termination 47 Amendment 49 Voting Rights 50 THE TRUST AGREEMENT, INDENTURE AND ADMINISTRATION AGREEMENT 50 General 50 Termination 50 Administration 51 Amendment 51 Servicing 52 Control Rights of the Insurer 52 CERTAIN REGULATORY MATTERS RELATED TO BANKS 52 General 52 Certain Matters Relating to Conservatorship and Receivership 53 Certain Regulatory Matters 53 DESCRIPTION OF THE NOTES 54 General 54 Definitive Notes 55 - i - T ABLE OF C ONTENTS (continued) Page Interest Payments 55 Determination of LIBOR 56 Principal Payments 56 Rapid Amortization Events 58 Sale of HELOCs and Priority of Payment of Sale Proceeds Following Rapid Amortization Event 59 Priority of Payments 60 Deposits to the Collection Account 63 Withdrawals from the Collection Account 64 Deposits to the Payment Account 65 Investments of Amounts Held in Accounts 65 Credit Enhancement 65 Allocation of Investor Charge-Off Amounts 66 Final Scheduled Payment Date 66 Optional Redemption 66 Fees and Expenses 67 YIELD, PREPAYMENT AND MATURITY CONSIDERATIONS 67 General 67 Page Effect of Overcollateralization Feature 69 CERTAIN FEDERAL INCOME TAX CONSIDERATIONS 70 General 70 Tax Treatment of the Notes 70 Penalty Protection 72 STATE TAX CONSIDERATIONS 72 ERISA CONSIDERATIONS 72 General 72 Purchases of the Notes 72 LEGAL INVESTMENT CONSIDERATIONS 74 LEGAL PROCEEDINGS 74 LEGAL MATTERS 74 RATINGS 74 INDEX OF DEFINED TERMS 76 ANNEX I  STATISTICAL CALCULATION HELOC POOL INFORMATION I-1 ANNEX II-A - ASSUMED HELOC CHARACTERISTICS II-A-1 ANNEX II-B - NOTE PRINCIPAL AMOUNT DECREMENT TABLES II-B-1 - ii - T ABLE OF C ONTENTS Page BASE PROSPECTUS IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS AND EACH ACCOMPANYING PROSPECTUS SUPPLEMENT 5 RISK FACTORS 6 Limited Source of Payments  No Recourse to Sellers, Depositor or Servicer 6 Credit Enhancement May Not Be Sufficient to Protect You from Losses 7 Losses on Balloon Payment Mortgages Are Borne by You 7 Multifamily Lending 7 Junior Liens 8 Partially Unsecured Loans 9 Home Equity Lines of Credit 9 Nature of Mortgages 10 Your Risk of Loss May Be Higher Than You Expect If Your Securities Are Backed by Partially Unsecured Home Equity Loans 14 Impact of World Events 14 You Could Be Adversely Affected by Violations of Environmental Laws 14 Ratings of the Securities Do Not Assure Their Payment 15 Book-Entry Registration 16 Pre-Funding Accounts Will Not Be Used to Cover Losses on the Loans 16 Unused Amounts on Deposit in Any Pre- Funding Account Will Be Paid as Principal to Securityholders 16 Secondary Market for the Securities May Not Exist 17 Bankruptcy or Insolvency May Affect the Timing and Amount of Distributions on the Securities 17 Holders of Original Issue Discount Securities Are Required to Include Original Issue Discount in Ordinary Gross Income as It Accrues 18 The Principal Amount of Securities May Exceed the Market Value of the Issuing Entity Assets 18 THE ISSUING ENTITY 20 The Mortgage LoansGeneral 21 Agency Securities 27 Private Mortgage-Backed Securities 31 Substitution of Issuing Entity Assets 33 Available Information 33 Incorporation of Certain Documents by Reference; Reports Filed with the SEC 33 Reports to Securityholders 34 Page USE OF PROCEEDS 36 THE DEPOSITOR 36 MORTGAGE LOAN PROGRAM 36 Underwriting Standards 36 Underwriting Process 36 Qualifications of Sellers 37 Representations by Sellers; Repurchases 37 STATIC POOL DATA 39 DESCRIPTION OF THE SECURITIES 39 General 40 Distributions on Securities 42 Advances 43 Mandatory Auction 44 Categories of Classes of Securities 44 Indices Applicable to Floating Rate and Inverse Floating Rate Classes 47 Book-Entry Securities 50 Global Clearance, Settlement And Tax Documentation Procedures 55 CREDIT ENHANCEMENT 58 General 58 Subordination 58 Letter of Credit 59 Mortgage Pool Insurance Policies 59 Special Hazard Insurance Policies 60 Bankruptcy Bonds 61 Reserve Fund 61 Cross Support 62 Insurance Policies, Surety Bonds and Guaranties 62 Over-Collateralization 62 Financial Instruments 63 Deposit Agreements 63 YIELD AND PREPAYMENT CONSIDERATIONS 63 Prepayment Standards or Models 66 Yield 66 THE AGREEMENTS 66 Assignment of Issuing Entity Assets 66 Payments on Issuing Entity Assets; Deposits to Security Account 69 Pre-Funding Account 71 Collection Procedures 71 The Surety Provider 72 Hazard Insurance 73 Realization upon Defaulted Mortgage Loans 74 Servicing and Other Compensation and Payment of Expenses 77 Evidence as to Compliance 77 List of Securityholders 78 Certain Matters Regarding the Servicer and the Depositor 78 Events of Default 79 Amendment 81 Termination; Optional Termination 83 - i - T ABLE OF C ONTENTS (continued) Page The Trustee 84 CERTAIN LEGAL ASPECTS OF THE MORTGAGE LOANS 84 General 84 Foreclosure and Repossession 85 Rights of Redemption 87 Anti-Deficiency Legislation and Other Limitations on Lenders 87 Environmental Risks 88 Due-on-sale Clauses 89 Prepayment Charges 89 Applicability of Usury Laws 90 Servicemembers Civil Relief Act 90 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 90 General 90 Taxation of Debt Securities 91 REMIC Securities 97 Tax Status as a Grantor Trust Page Final Trust Reporting Regulations Tax Characterization of the Issuing Entity as a Partnership Tax Consequences to Holders of the Notes Tax Consequences to Holders of the Certificates STATE TAX CONSIDERATIONS ERISA CONSIDERATIONS Plan Assets Regulation and Certain Exemptions Class Exemptions Underwriter Exemption LEGAL INVESTMENT METHOD OF DISTRIBUTION LEGAL MATTERS FINANCIAL INFORMATION RATING INDEX OF PRINCIPAL TERMS - ii - Important Notice About Information Presented in this free writing prospectus and the base prospectus We provide information to you about the notes in two separate documents that progressively provide more detail: the base prospectus, which provides general information, some of which may not apply to your series of notes; and this free writing prospectus, which describes the specific terms of your series of notes. Some of the statements contained in or incorporated by reference in this free writing prospectus and the base prospectus consist of forward-looking statements relating to future economic performance or projections and other financial items. These statements can be identified by the use of forward-looking words such as may, will, should, expects, believes, anticipates, estimates, or other comparable words. Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results. Those risks and uncertainties include, among others, general economic and business conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control. Because we cannot predict the future, what actually happens may be very different from what we predict in our forward-looking statements. The discussion contained in this free writing prospectus as to tax considerations is not intended or written to be used, and cannot be used, for the purpose of avoiding United States Federal income tax penalties. Such discussion is written to support the promotion or marketing of the transactions or matters addressed in this free writing prospectus. Each taxpayer should seek advice based on the taxpayers particular circumstances from an independent tax advisor. 1 TRANSACTION OVERVIEW 2 SUMMARY This summary highlights selected information from this document and does not contain all of the information that you need to consider in making your investment decision. To understand all of the terms of an offering of the notes, read this entire document and the base prospectus carefully. While this summary contains an overview of certain calculations, cash flow priorities and other information to aid your understanding, you should read carefully the full description of these calculations, cash flow priorities and other information in this free writing prospectus and the base prospectus before making any investment decision. The Transaction Parties Issuing Entity IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series 2007-H1, a Delaware statutory trust. The issuing entity is also sometimes referred to herein as the trust or the trust fund. See The Issuing Entity in this free writing prospectus. Depositor IndyMac ABS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. See The Depositor in this free writing prospectus. Sponsor, Seller and Servicer IndyMac Bank, F.S.B. is a federal savings bank. Its principal executive office is located at 888 East Walnut Street, Pasadena, California 91101-7211, and its telephone number is (800) 669-2300. See The Sponsor and Seller and Servicing of the HELOCsThe Servicer in this free writing prospectus. Originator IndyMac Bank, F.S.B. originated approximately 80.38% of the statistical calculation HELOC pool, by statistical cut-off date principal balance. IndyMac Bank, F.S.B. is a federal savings bank. Its principal executive office is located at 888 East Walnut Street, Pasadena, California 91101-7211, and its telephone number is (800) 669-2300. No other originator originated 10% or more of the statistical calculation HELOC pool, by statistical cutoff date principal balance. See The Originator in this free writing prospectus. Subservicer Card Management Corporation is an Indiana corporation. Its principal executive office is located at 20 NW First Street, Evansville, Indiana 47708, and its telephone number is (812) 425-0072. See Servicing of the HELOCsCard Management Corporation in this free writing prospectus. Indenture Trustee Deutsche Bank National Trust Company, a national banking association. The corporate trust office of the indenture trustee is located (i) for purposes of note transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention: Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07H1, and its telephone number is (800) 735-7777. See The Indenture Trustee in this free writing prospectus. Owner Trustee Wilmington Trust Company, a Delaware banking corporation with trust powers. The mailing address of the owner trustee is Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust Administration. 3 See The Owner Trustee in this free writing prospectus. Insurer Financial Security Assurance Inc. is a monoline insurance company incorporated in 1984 under the laws of the State of New York. The mailing address of the Insurer is 31 West 52nd Street, New York, New York, 10019, and its telephone number is (212) 826-0100. See  The Insurer and the PolicyThe Insurer  in this free writing prospectus. Rating Agencies Moodys Investors Service, Inc. and Standard & Poors Ratings Services, a division of The McGraw- Hill Companies, Inc., will issue ratings with respect to the notes. Sale and Servicing Agreement The sale and servicing agreement between the depositor, the issuing entity, the seller, the servicer and the indenture trustee, under which the depositor will transfer the home equity line of credit loans, or HELOCs, to the issuing entity, the servicer will service the HELOCs and the indenture trustee will hold the loan files. Indenture The indenture between the issuing entity and the indenture trustee under which the issuing entity will issue the notes and pledge the HELOCs to the indenture trustee as collateral to secure the repayment of the notes. 4 The Notes The notes will have the following characteristics: Initial Note Principal Initial Interest Summary Interest Principal Note Ratings Amount Rate Rate Formula Type Interest Type Moodys S&P $650,071,000 []% LIBOR (3) plus []% Senior Variable Rate Aaa AAA This balance is approximate, as described in this free writing prospectus. Reflects the initial interest rate for the initial interest accrual period. With respect to LIBOR for each interest accrual period other than the initial interest accrual period, LIBOR will be determined in accordance with the procedures set forth under  Description of the Notes Determination of LIBOR  in this free writing prospectus. Subject to the maximum rate, as described in this free writing prospectus under  Description of the Notes Interest Payments . The notes will also have the following additional characteristics: Final Expected Delay / Interest Scheduled Final Record Accrual Accrual Payment Payment Minimum Incremental CUSIP Date Period Convention Date Date Denominations Denominations Number DD 0 day Actual/360 July 2037 April 2019 $250,000 $1,000 45669D AA6 DD For any payment date, the close of business on the business day immediately before that payment date, or if the notes have been issued in definitive form, the last business day of the preceding calendar month. See  Description of the NotesDefinitive Notes  in this free writing prospectus. 0 day For any payment date, the interest accrual period will be the period beginning on the immediately preceding payment date (or the closing date, in the case of the first interest accrual period) and ending on the calendar day immediately before the related payment date. The Final Scheduled Payment Date with respect to the notes is the date which is six months after the payment date immediately following the month of the last due date of the latest maturing HELOC. The Expected Final Payment Date with respect to the notes is based on an assumed CPR of 40%, and a constant draw rate of 10%. The Certificates In addition to the notes, the trust will also issue the Class B, L and R Certificates. The Class B, L and R Certificates are not being offered by this free writing prospectus. Information provided on the Class B, L and R Certificates is provided for informational purposes only. The Class B Certificates will generally be entitled to receive (x) any collections received on the home equity line of credit loans that are allocated to the notes based on the floating allocation percentage remaining after giving effect to all payments due and payable to the noteholders and other secured parties, and (y) a portion of collections received on the home equity lines of credit loans that are not allocated to the notes based on the floating allocation percentage. The Class L Certificate will represent the sole residual class in the lower-tier REMIC and will generally be entitled to receive a portion of collections received on the home equity lines of credit loans that are not allocated to the notes based on the floating allocation percentage and will be entitled to receive payments with respect to early termination fees paid by borrowers under the home equity line of credit loans. See  Description of the NotesPriority of Payments  below. 5 The Class R Certificates will represent the sole residual class in the upper-tier REMIC and will not have a principal balance, or an interest rate, or be entitled to receive collections received on the home equity lines of credit loans. See  Certain Federal Income Tax ConsiderationsGeneral  below. The HELOCs The pool will consist of adjustable rate home equity line of credit loans, referred to as HELOCs or home equity lines of credit in this free writing prospectus, secured by first or second liens on one-to-four-family residential properties, planned unit developments and condominiums. The HELOCs included in the trust have been originated in accordance with the underwriting guidelines of the applicable mortgage loan originator in effect at the time of origination as described herein. Cut-off Date The cut-off date for any HELOC delivered to the indenture trustee on the closing date will be March 14, 2007. Statistical Cut-off Date The statistical information about the HELOCs contained in this free writing prospectus pertains to the characteristics of the HELOCs as of the statistical cut-off date of February 28, 2007. Closing Date On or about March 23, 2007. Statistical Information The statistical information presented in this free writing prospectus concerning the HELOCs does not necessarily reflect the actual HELOCs that will be included in the trust as of the closing date. The statistical information presented in this free writing prospectus relates to a statistical calculation HELOC pool that consists of 8,659 HELOCs having an aggregate stated principal balance of approximately $650,071,585.70 as of the statistical cut-off date, after giving effect to principal payments due on or before that date. The HELOC pool acquired on the closing date is expected to include HELOCs having an aggregate stated principal balance, as of the cut-off date, after giving effect to principal payments due on or before that date, equal to the sum of the initial note principal amount of the notes and any initial overcollateralization, which is expected to be approximately $650,071,585.70. Statistical Calculation HELOC Pool Between the statistical cut-off date and the cut-off date, the stated principal balance of the HELOCs described in this free writing prospectus may be reduced through principal payments received on the HELOCs and may be increased by additional draws made on the HELOCs. In addition, HELOCs may be removed from the HELOC pool as a result of incomplete documentation or because they are determined not to meet the eligibility requirements for inclusion in the HELOC pool and any HELOCs that prepay in full prior to the closing date may be removed. In addition, HELOCs may be removed or added to the HELOC pool in order to cause the aggregate stated principal balance of the HELOC pool as of the cut-off date to equal the amount described in the preceding paragraph. However, the removal of such HELOCs and the addition of HELOCs to the HELOC pool on the closing date is not expected to materially alter the characteristics of the HELOCs described in this free writing prospectus, although the range of mortgage rates and maturities and certain other characteristics of the HELOCs may vary. The depositor believes that the information in this free writing prospectus with respect to the statistical calculation HELOC pool is representative of the characteristics of the HELOC pool as it will be constituted at the closing date, although certain characteristics of the HELOCs in the HELOC pool will vary. Any statistic presented on a weighted average basis or 6 any statistic based on the aggregate stated principal balance or aggregate credit limit of the HELOCs is subject to a variance of plus or minus 5%. The statistical calculation HELOCs consist of HELOCs with an aggregate stated principal balance of approximately $650,071,585.70 as of the statistical cut-off date, after giving effect to principal payments due on or before that date, and a total credit limit of approximately $779,127,410.00 as of the statistical cut-off date. As of the statistical cut-off date, the statistical calculation HELOC pool had the following characteristics: HELOC SUMMARY Weighted Total Range or Total Average Percentage Number of HELOCs   Range of Outstanding Principal Balances $2,040.47 to $845,957.45   Average Outstanding Principal Balance   Range of Credit Limits $10,000.00 to $1,000,000.00   Average Credit Limit $89,978.91  Range of Credit Limit Utilization Rates 10.08% to 105.42%   Credit Limit Utilization Rate of Pool %   Range of Loan Rates 4.000% to 17.000% %  Original Draw Period (in months) 60 to 180  Original Terms to Maturity (in months) 180 to 360  Remaining Terms to Maturity (in months) 159 to 358  Original Combined Loan-to-Value Ratios* 3.18% to 107.00% %  Number of Second Lien HELOCs  % Geographic Distribution in Excess of 10.00% of the Total Scheduled Principal Balance: California $358,009,581.95  % Credit Scores 577 to 840  Gross Margins -1.000% to 8.750% %  Maximum Loan Rates 12.000% to 18.250% %  See The HELOC Pool in this free writing prospectus . * Weighted by credit limit. 7 Required Repurchases or Substitutions of HELOCs The seller will make certain representations and warranties relating to the HELOCs pursuant to the sale and servicing agreement, including: (1) at the time of transfer to the trust, the seller has transferred or assigned all of its right, title and interest in each HELOC and the related documents, free of any lien, subject to exceptions; (2) each HELOC was generated under a note or credit line agreement that complied, at the time of origination, in all material respects with applicable state and federal laws including all applicable anti-predatory and anti-abusive lending laws; (3) each loan file contains the documents specified in the sale and servicing agreement; (4) as of March 14, 2007, none of the HELOCs is more than 30 days delinquent; (5) all of the HELOCs were originated or acquired from third parties substantially in accordance with the applicable originators underwriting criteria in effect at the time of origination; (6) none of the HELOCs constitute high cost loans under applicable anti-predatory and anti-abusive lending laws, (7) none of the mortgaged properties securing the HELOCs is subject to any material damage by waste, fire, earthquake, windstorm, flood or other casualty which is not fully insured by a hazard insurance policy issued by an insurer acceptable under the Fannie Mae Guidelines and (8) any such hazard insurance policy referred to in the preceding clause is in full force and effect and contains a standard mortgagee clause naming the originator and its successors and assigns as loss payee and all premiums due thereon have been paid. With respect to any HELOC, if any of the representations and warranties is breached in any material respect as of the date made and remains uncured for more than 90 days, or if an uncured material document defect exists, the seller will be obligated to either repurchase or substitute for the affected HELOC. The obligation of the seller to accept a retransfer of a defective HELOC through repurchase or substitution is the sole remedy regarding any defects in the HELOC and related documents available to the indenture trustee or the noteholders. For additional information regarding the repurchase or substitution of a HELOC, see The HELOC PoolRepresentations and Warranties in this free writing prospectus and The AgreementsAssignment of
